Citation Nr: 0513747	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  95-35 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1961 to January 
1965.

This appeal to the Board of Veterans Appeals (the Board) was 
brought from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.

In November 1999, the Board remanded the case for development 
on the issue of entitlement to an increased rating for 
chronic dislocation of the left shoulder, then evaluated as 
20 percent disabling.  The Board also noted the circumstances 
relating to a potential for a pending issue of TDIU.

Subsequent to that Board remand, the RO increased the rating 
assigned for the veteran's left shoulder disorder from 20 to 
30 percent disabling.  They denied TDIU and returned the case 
to the Board.

In March 2001, the Board denied entitlement to an evaluation 
in excess of 30 percent for the veteran's service-connected 
left shoulder disorder, resolving that issue on appeal.  The 
Board remanded the TDIU issue for further development.  The 
RO endeavored to develop the case, and based on the evidence 
now of record, the case has been returned to the Board on the 
TDIU issue. 



FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the issue relating to TDIU.

2.  The veteran has service-connection for recurrent left 
shoulder dislocation rated as 30 percent disabling.  He has 
several significantly disabling nonservice-connected 
problems.

3.  While he is not now working, the veteran's service-
connected disability alone does not prevent him from securing 
and following substantially gainful employment in all forms 
of endeavor.

4.  The evidence regarding the veteran's claim to a TDIU does 
not show an exceptional or unusual disability picture as 
relate to his service-connected problem alone, such as marked 
interference with employment or frequent hospitalizations, as 
to render impractical the application of the regular 
schedular standards.



CONCLUSION OF LAW

The criteria for a TDIU have not been met on a schedular or 
extraschedular basis.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.15, 4.16 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

The Board would note that a number of procedural changes have 
taken place in the recent past which were intended to ensure 
the protection of a veteran's due process.  In the current 
issue, the veteran has been afforded the requisite clinical 
testing, and has been given the opportunity to provide all 
other pertinent documentation relating to his current 
complaints with regard to a TDIU.  In fact, the Board twice 
remanded the case to ensure that all due process had been 
fulfilled.  

The veteran has expressed his understanding for the pertinent 
regulations and what is required, and by whom, with regard to 
evidence.  He has also indicated, in an assertion that has 
been reiterated by his wife, that he does not intend to 
participate any further.  He refused to appear for a VA 
examination and other than what is already of record, has 
refused to provide names of those who have treated him.  His 
wife has recently communicated several times indicating his 
lack of interest in participating further in his appeal; she 
has sent a list, many names of which are for physicians whose 
records are already in the file but no appropriate release 
for obtaining such records has otherwise been forthcoming 
from the veteran. 

All in all, the Board is satisfied that all due process 
requirements and that all rights of the veteran have been 
fully protected and addressed as they relate to any rating 
for TDIU.  

General Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).

Separate diagnostic codes identify the various disabilities. 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however , a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The regulations set forth the criteria for finding an 
aggregate rating of 60 percent various combinations which may 
be added into the mix.  For instance, disabilities may 
combine if one or both lower or upper extremities, 
disabilities resulting from a single accident, etc.  38 
C.F.R. § 4.16(a).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2004).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992). 

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

The sole fact that a veteran is unemployed for nonservice-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15.

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991). Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.

Marginal employment may also be held to exist, on a facts- 
found basis, when earned annual income exceeds the poverty 
threshold. 38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. 
App. 342 (2000).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 
(1993).

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2004).  
Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363.

Regarding the exceptional case where schedular evaluations 
are found to be inadequate, the Under Secretary for Benefits 
or the Director, Compensation and Pension Service is 
authorized to approve an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

Extensive clinical records are in the file for comparative 
purposes. 

The veteran has not worked in some time.  He previously 
worked primarily as a maintenance worker in several 
companies.  Extensive clinical information is of record 
relating to his last job.  In 1992, he was carrying a box of 
floor tile and injured his shoulder.  He was subsequently 
retired from the company with whom he was then working 
because of left shoulder problems. 

He has a number of nonservice-connected health problems.  

VA examination reports and private evaluations are all of 
record, have been recited in detail in prior Board decisions 
and need not be reiterated herein.  

The veteran has acknowledged significant left shoulder 
impairment, as reflected in the 30 percent rating now 
assigned (and his increased disability has been similarly 
recognized in the increase from 20 to 30 percent during the 
appeal).  But this is his only service-connected disability. 

He thus does not fulfill, nor in any way nearly approximate, 
the schedular requirements for a TDIU.
 
As for extraschedular criteria, the Board notes that the 
evidence confirms that he is undoubtedly hindered by his left 
shoulder problems when it comes to working in certain jobs, 
including the maintenance work which he has done most 
recently and frequently.  However, as delineated above in 
pertinent regulations and Court mandates, TDIU is not for a 
singular job description, but for all gainful work.  

And while his wife and he are certainly entitled to provide 
their own observations, they are not qualified to reach 
medical conclusions; and there is no medical expert evidence 
of record reflecting that his left shoulder disability alone 
renders him TDIU.

Moreover, the evidence does not reflect such an exceptional 
or unusual disability picture in this case with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  

In sum, the evidence is not so evenly balanced in this case 
as to require resolution of doubt in the veteran's favor, a 
TDIU is not warranted on either schedular or extraschedular 
bases.


ORDER

Entitlement to a TDIU is denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


